Citation Nr: 1812463	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-40 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating for service-connected bilateral hearing loss (BHL), rated as 10 percent disabling prior to February 2, 2015, rated as 40 percent disabling from February 2, 2015, to May 23, 2017, and rated as 70 percent on and after May 23, 2017.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 23, 2017.

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army, to include recognized guerilla service, from June 1944 to July 1946.  See 38 U.S.C. § 107(a); 38 C.F.R. 
§ 3.40.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines

The Veteran submitted a claim of entitlement to a TDIU in September 2016.  By way of a June 2017 rating decision, entitlement to a TDIU was granted effective May 23, 2017, the day the Veteran first became qualified for a TDIU on a schedular basis.  The Board notes that the RO indicated that this grant represented a full grant of the issue sought on appeal.  However, the Board finds that the issue of entitlement to TDIU is on appeal, particularly as the Veteran requested that the issue of entitlement to a TDIU be referred for extraschedular consideration, which, as explained in the remand, is a pertinent request in the instant appeal.  The Board thus finds that the claim of entitlement to a TDIU prior to May 23, 2017, remains on appeal as part and parcel of the increased rating claim for the Veteran's bilateral hearing loss, which was submitted in April 2015.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).

In September 2016, VA received a form reflecting an attempt to appoint Veterans of Foreign Wars of the United States as the Veteran's representative.  However, the form was not executed properly because there was no signature in the provided in the box for the signature of the veterans service organization representative.  As such, the 21-22 did not operate to appoint VFW as the Veteran's representative.  In a June 2017 notification letter, the Veteran was informed that he did not have a service organization presently appointed as his representative.  He was advised to contact the RO for a listing of recognized service organizations and/or representative.  The Veteran has not submitted a properly executed 21-22 or 21-22a since then, so he is proceeding unrepresented in the instant appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and entitlement to a TDIU prior to March 6, 2017, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate a diagnosis of PTSD.  

2.  Prior to February 2, 2015, the evidence does not show hearing loss greater than level IV hearing acuity in the right ear and level V hearing  acuity in the left ear.  

2.  From February 2, 2015, to March 6, 2017, the evidence does not show hearing loss greater than level VIII hearing acuity in the right ear and level VII hearing  acuity in the left ear.  

3.  On and after March 6, 2017, the evidence does not show hearing loss greater than level X hearing acuity in the right ear and level IX hearing acuity in the left ear.  

4.  From March 6, 2017, the Veteran has been unable to secure or follow substantially gainful employment as a result of his bilateral hearing loss.  

5.  The Veteran requires the regular aid and attendance of another as a result of service-connected bilateral hearing loss.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. 
§§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Prior to February 2, 2015, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2017).

3.  From February 2, 2015, to March 5, 2017, the criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2017).

4.  From March 6, 2017, to May 22, 2017, the criteria for an evaluation of 70 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2017).

5.  On and after May 23, 2017, the criteria for an evaluation in excess of 70 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2017).

6.  From March 6, 2017, to May 22, 2017, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).

7.  Affording the Veteran the benefit of the doubt, the criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met. 38 U.S.C. § 1114 (2014); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Initially, the Board notes that the Veteran's service in the Commonwealth Army of the Philippines including recognized guerilla service from June 1944 to July 1946 meets the basic eligibility criteria for consideration of service connection claims as such benefits are set forth in Chapters 11 and 13 of Title 38.  See 38 U.S.C. § 107(a); 38 C.F.R. § 3.40.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2017).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 4.125(a) (2017). 

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2017). 

Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

VA received two statements in February 2015 written by the Veteran's son-in-law and grandson.  His son-in-law reported that he had almost been struck by the Veteran due to the Veteran's short temper.  The Veteran would often remind his family members of his past experiences.  The Veteran's grandson indicated that the Veteran was becoming forgetful and indicated that he would often yell, attributing that to the Veteran's difficulty in hearing.  

Shortly thereafter, the Veteran submitted a claim of entitlement to service connection for PTSD.  He described frequently experiencing chronic sleep impairment, near continuous panic and depression, irritability, neglect of personal hygiene, immediate anger without cause, and impaired judgment and thinking.  He expressed his belief that PTSD was due to hardship events and suffering that he encountered during the war.  

In a February 2015 statement, the Veteran recalled one incident from his service where the Japanese Army apprehended many of his friends that were suspected guerillas and tortured them.  He also described undergoing tremendous hardships and suffering during the Second World War.  

VA provided an examination in April 2015.  The examiner noted that the Veteran was a young looking 90 year old Filipino who presented appropriately dressed for the interview.  He was wheeled in in a wheelchair due to his difficulty in ambulating without assistance.  The Veteran exhibited adequate social graces behaviorally, with no abnormal behaviors observed.  The interaction between the Veteran and the examiner was challenged by the Veteran's difficulty hearing spoken words as well as understanding written words.  He appeared calm and had non-spontaneous speech throughout the interview process.  A mental status examination could not be adequately assessed due to inability to communicate with the Veteran.  Ultimately, the examiner concluded that the Veteran did not have a mental disorder diagnosis.  The examiner discussed the Veteran's relevant social, marital, and family history, noting that the Veteran had no behavioral problems growing up.  Currently, he lived in his ancestral home together with the family of his fourth child.  The Veteran's social interactions were limited to his family and siblings who lived nearby.  He was generally described to be very kind, generous, and efficient.  He was well loved by his family and had no problems with neighbors.  However, noted the examiner, the Veteran had suffered multiple losses of significant others.  In 2011, he lost his eldest granddaughter then his wife over a two month duration.  This loss had resulted in sad emotions from the Veteran that had been observed by family members.  The examiner noted that, even to this day, the Veteran's behavior could easily validate longing for his wife.  In 2013, the Veteran suffered the death of his fourth child by cardiac arrest.  The Veteran had been observed to have longings for companionship and could easily burst into tears, especially when bidding farewell at the end of visits from his children.  He would occasionally drink one bottle of beer as a coping mechanism.  Over the last year or so, the Veteran had been noted to have episodes of irritation with taunting behavior.  

The examiner noted that the Veteran served in combat during his military service.  However, there were no reports of persistent re-experiencing symptoms that included bothersome nightmares or flashbacks.  Further, there were no reports of persistent arousal symptoms that included irritability, short temperedness, hypervigilance, edginess, and suspiciousness.  Rather, the Veteran was described as kind, generous, and as a loving person.  The examiner did acknowledge again that the Veteran had been reported to have irritable episodes for the previous year or so.  Continuing, the examiner noted that the Veteran had no reports of persistent and bothersome avoidant symptoms.  The Veteran had engaged in conversation about his combat experience, and he would not hesitate to converse regarding his combat experiences event at the time of the examination.  The examiner noted that the Veteran had irritated and temperamental when an ongoing construction in his property came close to excavating items that he claimed had been buried there after his involvement in the war.  The examiner noted that there were no previous suggestions for a mental health consultation or reports of peculiar behavior.  The examiner opined that the Veteran's current behavior is dismissed as part of getting old and his difficulty in hearing, as well as likely due to the sense of loss of companionship.  

After a thorough review of the record, the Board finds that service connection is not warranted for PTSD.  Service connection requires a showing of a current disability. See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has PTSD. 

In making this finding, the Board accords significant probative weight to the findings of the April 2015 VA examination.  The findings from these reports clearly show that the examiner determined that the Veteran's current behavior, seemingly the underlying basis for his instant claim, was found to be part of the aging process, the Veteran's difficulty in hearing, and the Veteran's sense of loss of companionship.  The opinion is supported by a thorough review of the record, an in-person examination, and an adequate rationale.  Thus, the Board finds the examination to be persuasive.  Based on these examinations, the Board finds that the present disability is not met and that service connection is not warranted for PTSD.

To the extent the Veteran claims that he has PTSD, his contentions are not competent lay evidence. Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the diagnosis of a psychiatric disorder such as PTSD, as opposed to a reporting of psychiatric symptoms, is not capable of lay observation, and is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

The Board concludes that the evidence of record finding no diagnosis for PTSD based on in-service stressors outweighs the evidence of record reflecting a diagnosis for PTSD.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992).  Therefore, service connection for PTSD is not warranted.

III.  Increased Rating

Prior to February 2, 2015, the Veteran is in receipt of a 10 percent disability rating for bilateral hearing loss.  From February 2, 2015 to May 22, 2017, he is in receipt of a 40 percent disability rating.  On and after May 23, 2017, he is in receipt of a 70 percent disability rating.  The Board will consider whether an increased rating is warranted throughout the entire appeal period.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Additionally, under 38 C.F.R. § 4.85(c), Table VIA will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

Initially, the Board notes that the VA examinations of record all indicate that the use of speech discrimination testing was inappropriate for the purposes of evaluating the Veteran's hearing levels.  Each examiner determined that this was due to language difficulties, cognitive problems, and inconsistent word recognition scores.  

In a January 2014 private audiogram, there were incomplete audiometric findings, only showing puretone thresholds of 100 decibels (dB) at 500 Hertz (Hz), and 110 dB at 1000 Hz.  The doctor noted profound hearing loss.  

VA provided an examination in February 2014.  The Veteran indicated that he had difficulty during conversation and that he could not understand spoken words.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
60
65
LEFT
55
60
60
65
70

The pure tone threshold average was 60 decibels in the right ear and 64 decibels in the left ear.  Because the use of speech discrimination testing was deemed inappropriate, use of Table VIa is appropriate.  38 C.F.R. § 4.85(c).  Using Table VIa, these audiometric findings equate to level IV hearing in the right ear and level V hearing in the left ear.  When those values are applied to Table VII, the result is a 10 percent evaluation.  

VA received a statement from the Veteran's grandson in February 2015.  The grandson indicated that the Veteran had a hard time hearing.  

VA provided an examination in April 2015.  The Veteran indicated that he could hardly hear anything.  Relatives would speak or shout near the Veteran's ear in order to communicate with him.  He would rely on hand signals and facial expressions in order to understand what was being said to him.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
90
85
LEFT
75
70
80
85
90

The examiner tested speech discrimination but found that the use of the results was inappropriate for the Veteran.  The pure tone threshold average was 84 decibels in the right ear and 81 decibels in the left ear.  Because the use of speech discrimination testing was deemed, use of Table VIa is appropriate.  38 C.F.R. § 4.85 (c).  Using Table VIa, these audiometric findings equate to level VIII hearing in the right ear and level VII hearing in the left ear.  When those values are applied to Table VII, the result is a 40 percent evaluation.  

A February 2017 private audiogram from Dr. RJR did not provide audiometric data because both ears reportedly had no response.  

VA provided another examination on May 23, 2017.  The Veteran was described as having poor hearing.  Relatives would speak or shout near the Veteran's ear in order to communicate with him.  He would rely on hand signals and facial expressions in order to understand what was being said to him.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
105
105+
105+
LEFT
80
85
95+
100+
105+

The pure tone threshold average was 103 decibels in the right ear and 96 decibels in the left ear.  Because the use of speech discrimination testing was deemed inappropriate, use of Table VIa is appropriate.  38 C.F.R. § 4.85(c).  Using Table VIa, these audiometric findings equate to level X hearing in the right ear and level IX hearing in the left ear.  When those values are applied to Table VII, the result is a 70 percent evaluation.  

After a thorough review of the record, the Board finds that a disability rating in excess of 10 percent prior to February 2, 2015, is not warranted.  A disability rating in excess of 40 percent from February 2, 2015 to March 5, 2017, is not warranted.  From March 6, 2017, to May 22, 2017, the Board resolves doubt in the Veteran's favor and finds that an increased rating of 70 percent is warranted.  From March 6, 2017, however, a disability rating in excess of 70 percent is not warranted for bilateral hearing loss.  

Beginning with the appeal period prior to February 2, 2015, the only audiometric data of record is from the February 2014 VA examination and the private audiogram received in January 2014.  As noted above, the private audiogram does not provide sufficient data.  That is, based on the findings documented in the January 2014 private audiogram, the Board is unable to apply the tables for evaluation of hearing impairment.  Thus, the audiogram is inadequate for rating purposes.  The only adequate audiological data of record prior to February 2, 2015, is the February 2014 VA examination.  As noted above, application of table VII to the hearing acuity levels found on examination at that time yielded a 10 percent evaluation.  As such, an increased rating is not warranted.  

From February 2, 2015, to March 5, 2017, the only audiometric data of record is the April 2015 VA examination.  That examination clearly shows audiometric data approximating a 40 percent evaluation, but no higher.  There is no basis for an increased rating prior to March 6, 2017.  

VA received the private audiogram conducted by Dr. RJR on March 6, 2017.  The audiogram does not contain sufficient detail to rate the Veteran's bilateral hearing loss.  The doctor merely indicated that there was no response to audiometric testing.  Using such data, the Board is unable to apply the tables for evaluation of hearing impairment to this information.  It is clear, however, that the Veteran's bilateral hearing loss was severe.  Thus, the Board reads this private audiogram in conjunction with the VA examination conducted on May 23, 2017.  As described above, that examination showed audiometric values that, when applied to Table VII, yielded a 70 percent evaluation.  The Board will extend this rating back to the March 6, 2017, the earliest date that it was factually ascertainable to VA that the Veteran's bilateral hearing loss had increased.  38 C.F.R. § 3.400(o).  A disability rating in excess of 70 percent is not warranted from March 6, 2017, however, as there is no objective basis for a higher rating.  

IV.  TDIU

As discussed in the introduction, the Veteran is already in receipt of a TDIU as of May 23, 2017.  Here, the Board grants a TDIU from March 6, 2017, to May 22, 2017, and remands the appeal for a TDIU prior to March 6, 2017, for additional development.  

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

From March 6, 2017, to May 22, 2017, the Veteran is now in receipt of a 70 percent disability rating for service-connected bilateral hearing loss.  This is his only service-connected disability.  He thus meets the schedular criteria for a TDIU as provided in 38 C.F.R. § 4.16(a) as there is one disability rated at 60 percent or higher.  The only remaining consideration is whether he is unable to secure or follow substantially gainful employment as a result of his service-connected disability.  

In his September 2016 claim, the Veteran indicated that he had worked as a farmer.  He had last worked full time in 1984 and reportedly became too disabled to work in 1999.  In the June 2017 rating decision granting a TDIU, effective May 23, 2017, based on the Veteran's bilateral hearing loss, the RO found that the Veteran's hearing loss had been shown to severely affect the Veteran's ability to communicate in an occupation as a farmer.  The Board extends this finding to March 6, 2017, the effective date of the 70 percent disability rating assigned herein for bilateral hearing loss.  The Veteran clearly suffers profound hearing impairment and is shown to be unable to communicate effectively with others.  As a result, the Board finds that he is unable to secure or follow substantially gainful employment as of March 6, 2017.  The period prior to that date, is addressed in the remand portion of this decision.

V.  SMC

Special monthly compensation is payable if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l) (2017); 38 C.F.R. § 3.350(b) (2017).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (2017).

The Board finds that the record on appeal is sufficient to establish entitlement to special monthly compensation based on the need for the regular aid and attendance of another. 38 U.S.C. § 1114 (l) (2017); 38 C.F.R. § 3.350(b) (2017).  The Veteran's service-connected hearing loss is shown to produce poor safety to the extent that he is unable to live alone.  In other words, his service-connected hearing loss is sufficiently disabling to render him in need of the assistance of another person in protecting himself from the ordinary hazards in his daily environment.  38 C.F.R. 
§ 3.352 (2017).  In an October 2015 Notice of Disagreement, the Veteran described not being able to hear anything in his surroundings.  The April 2015 VA examiner noted that the Veteran could hardly hear anything.  His hearing has only worsened since then.  It is clear that the Veteran's service-connected hearing loss reduces his ability to recognize indicia of danger and care or assistance on a regular basis is required to protect the claimant from hazards or dangers incident to his or her daily environment.

In summary, the Board concludes that it is at least as likely as not that the Veteran's service-connected disabilities, standing alone, render him disabled to the extent that he requires the regular aid and assistance of another person.  Under these circumstances, special monthly compensation based on the need for aid and attendance is warranted. 38 U.S.C. § 5107 (b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C. § 1114 (l), (s); 38 C.F.R. § 3.350 (i).  The grant of SMC at the aid and attendance rate renders the housebound issue moot.


ORDER

Prior to March 6, 2017, a disability rating in excess of 40 percent for bilateral hearing loss is denied.  

From March 6, 2017, to May 22, 2017, a disability rating of 70 percent, but no higher, for bilateral hearing loss is granted.

From May 23, 2017, a disability rating in excess of 70 percent is denied.  

From March 6, 2017, to May 22, 2017, a TDIU is granted.  

The claim for SMC based on the need for aid and attendance is granted.


REMAND

First, remand is required for the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran claims that tinnitus is secondarily related to his service-connected bilateral hearing loss.  See August 2016 VA Form 9.  Various VA examinations for hearing loss have been conducted, but none show a present diagnosis of tinnitus.  However, the Board finds that the record contains competent evidence of current tinnitus.  Because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  The Veteran has not contended that tinnitus had onset in service.  He alleges that it coincided with his service-connected bilateral hearing loss and is related to this disability.  The evidence contains a competent diagnosis of tinnitus and there is an indication that the diagnosed condition may be associated with a service-connected disorder.  Thus, the Board finds that remand is appropriate to obtain a new examination.  

Second, for entitlement to TDIU prior to March 6, 2017, remand is required for the referral of consideration of an extraschedular TDIU.  The Veteran does not meet the schedular requirements for consideration of a total rating based on individual unemployability.  38 C.F.R. § 4.16(a).  He has, however, submitted evidence establishing that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to that date.  Thus, consideration of his claim for a total rating based on individual unemployability prior to March 6, 2017, under 38 C.F.R. § 4.16(b) is warranted.  The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in VA's Director of Compensation Service.  The Board may, however, consider whether remand to the RO for referral to the Director of Compensation Service is warranted.  See 38 C.F.R. § 4.16(b).  As there is evidence of unemployability prior to the date of the schedular criteria being met, the Veteran's TDIU claim must be referred for extraschedular consideration of TDIU, for the period prior to March 6, 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his tinnitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had onset in or is otherwise related to his military service.  

b.  In the alternative, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After reviewing the record and conducting any additional development deemed necessary, in accordance with 38 C.F.R. § 4.16 (b), refer the issue of entitlement an extraschedular TDIU for the appeal period prior to March 6, 2017, to VA's Director of Compensation Service for adjudication.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


